            Case 20-20279      Doc 71   Filed 02/03/21 Entered 02/03/21 09:45:03    Desc Main
                                           Document Page 1 of 1

                       Proceeding Minutes / Proceeding Memo
                  Case #: 20-20279         Case Name: Donald Bolstridge
                  Set: 02/03/2021 09:00 am Chapter: 13 Type: bk       Judge Peter G Cary
                  matter Doc# 10 - CNT'D HRG - CONFIRMATION OF DEBTOR'S CHAPTER 13 PLAN


       Minute Entry re: (related document(s): [10] Chapter 13 Plan filed by Donald Bolstridge)
      Appearances: Kevin J. Crosman Esq., Andrew M. Dudley, J Scott Logan, F. Bruce Sleeper
      Esq. Hearing scheduled for 04/28/2021 at 09:00 AM at Telephonically. (MEP)




2/3/2021 9:45:02 AM                                                                             Page 1 of 1
